Citation Nr: 0118039	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-09 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than July 21, 1999 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1974 to June 1978, and 
three years, two months and thirteen days of prior active 
service which the veteran reports began in March 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that rating action, the RO 
granted service connection for tinnitus, and assigned a 10 
percent evaluation effective July 21, 1999.  In a notice of 
disagreement received in January 2000, the veteran stated 
that he had no disagreement with the percentage assigned for 
his tinnitus disability, but that he disagreed with the 
effective date of the award.  He thereafter perfected this 
timely appeal.  

In November 2000, the veteran testified at a personal hearing 
before the RO.  A transcript of that hearing is of record.  
In May 2001, the veteran withdrew his request for a personal 
hearing before a Member of the Board, and expressed his 
desire for his case to be considered on the record.  38 
C.F.R. § 20.704(e) (2000).


FINDING OF FACT

The veteran's original claim of service connection for 
tinnitus was received at the RO on July 21, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 21, 1999 
for the award of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board concludes that although the 
veteran's claim for an earlier effective date for the award 
of service connection for tinnitus was decided by the RO 
before enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
remand for additional action by the RO is not warranted as VA 
has already met its obligations to the veteran under that 
statute with respect to this issue.  Given the facts of this 
case, there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating this 
claim.  The Board further notes that he has been informed of 
the nature of the evidence needed to substantiate his claim.  
In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the veteran under the VCAA.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of this claim, the 
Board finds that it can consider the merits of this issue 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993).

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2000).  
An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year of separation from service.  38 
C.F.R. § 3.400(b)(2) (2000).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. 
§ 3.151(a).  A claim is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2000).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit held that 
"[s]ection 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid."  Thus, before VA can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See also Brannon v. West, 
12 Vet. App. 32, 35 (1998).

In this case, the evidence shows that the veteran's original 
claim of service connection for tinnitus was received at the 
RO on July 21, 1999.  There is no indication that the veteran 
filed a claim of service connection for tinnitus prior to 
that time.  The veteran contends, however, that his service-
connected tinnitus and service-connected right ear hearing 
loss disabilities are related, and that, therefore, his 
tinnitus disability should be made effective the same date 
that the right ear hearing loss disability was made 
effective.  The right ear hearing loss disability was granted 
effective June 5, 1978, the day after following the veteran's 
separation from service.  Similarly, the veteran contends 
that he had tinnitus during service, and, as such, he should 
be granted benefits retroactive to the date of service 
separation.  The veteran has submitted copies of his service 
medical records showing that he was treated for tinnitus in 
service in July 1974.  The same is shown in the packet of 
service medical records included in the veteran's claims 
folder.  

Regarding the veteran's contentions, the Board notes that in 
June 1978, he submitted an original application for 
compensation in the form of a claim of service connection for 
organic disease manifested by low sperm count, and residuals 
of urethral meatotomy.  His application, however, was 
completely silent for any mention of tinnitus.  

While the veteran's June 1978 application for compensation 
did not indicate a claim for hearing loss, the RO, in its 
June 1978 rating decision, granted right high frequency 
hearing loss.  The RO indicated that the grant of service 
connection was based upon a showing of the onset of high 
frequency hearing loss in the right ear during service.  
Indeed, while the RO "picked up" the hearing loss issue 
from a reading of the veteran's service medical records, the 
RO did not also address an issue of tinnitus.  In an August 
1978 letter from the RO to the veteran, he was notified of 
the disabilities that were granted and those that were denied 
in the June 1978 rating decision.  The veteran did not appeal 
the June 1978 decision. 

The next correspondence from the veteran was in October 1983, 
when he requested from VA a copy of all of the information in 
his claims folder.  A statement in support of claim submitted 
by the veteran in December 1983 requested increased 
compensation for his service-connected genitourinary 
disorder, but did not contain any reference to tinnitus.  It 
was not until July 21, 1999, that the RO heard from the 
veteran again.  It is that correspondence that is the focus 
of this appeal.  Therein, the veteran stated that his hearing 
loss condition had worsened.  In a September 1999 rating 
decision, the RO granted service connection for tinnitus as 
being directly related to military service.  The decision was 
based upon a VA audiology examination of September 15, 1999, 
wherein the VA examiner opined that the veteran's current 
tinnitus disorder was more likely than not due to his noise 
exposure in service.   

In November 2000, the veteran testified at a personal 
hearing.  In addition to his stated contentions of record, 
the veteran argued that a change in VA's rating criteria for 
tinnitus in 1976, somehow gave rise to his current 
entitlement to an earlier effective date for tinnitus.  He 
also reported that he believed that he had filed claims for 
tinnitus in 1974 and again in 1978.

The Board has reviewed the evidence of record in its 
entirety, and determines that an earlier effective date is 
not warranted in this case.  Starting with the most recent 
argument made by the veteran at his personal hearing, it 
appears that the veteran is arguing that a change in law to 
VA's rating code in 1976 should serve as a liberalizing law 
for the effective date for his claim.  Since the veteran's 
original claim for service connection was received in June 
1978, any change in law would not be considered a 
liberalizing law, or liberalizing VA issue, under 38 C.F.R. 
§ 3.114(a).  Besides, and again, the veteran's original claim 
received by VA in June 1978, did not request service 
connection for tinnitus.  See Jones, Brannon, both supra.  

Secondly, the Board has carefully reviewed the record for any 
document which could be considered an informal claim of 
service connection for tinnitus.  See 38 C.F.R. §§ 3.155, 
3.157.  The Board has noted the veteran's testimony that he 
filed a claim with the VA for compensation for tinnitus 
following an initial period of service in 1974, and again in 
1978.  However, the Board finds that there is no previous 
communication or document of record from any time prior to 
1999 which can be construed as a formal or informal claim of 
service connection for tinnitus.  The correspondence received 
from the veteran in 1983 was nothing more than a request for 
a copy of his claims folder.  Therefore, it did not amount to 
a claim for service connection for tinnitus.  Similarly, a 
statement in support of claim submitted by the veteran in 
December 1983 requested increased compensation for his 
service-connected genitourinary disorder, but did not contain 
any reference to tinnitus. 

Thirdly, the Board has considered whether an effective date 
earlier than July 21, 1999 is warranted under 38 C.F.R. 
§ 3.157 (2000).  Under that provision, if a claim for 
disability compensation has been denied as noncompensable, 
certain medical evidence received by VA, which evidences "a 
reasonable probability of entitlement to benefits," may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993); Lalonde v. West, 12 Vet. App. 377 (1999).  
In this case, the provisions of 38 C.F.R. § 3.157 are not 
applicable as the a claim for compensation for tinnitus had 
not been denied on the basis that it was noncompensable.  
Therefore, while tinnitus was noted in the veteran's service 
medical records, the receipt of these medical records cannot 
be construed as an informal claim.  Brannon, supra.  

Lastly, the Board has considered the veteran's argument to 
the effect that an effective date from the date of his 
separation from service is warranted since his tinnitus has 
been present since that time.  As noted, an effective date 
from the day following the date of separation from service is 
authorized only if the claim is received within one year from 
separation from service.  38 C.F.R. § 3.400(b)(2) (2000).  In 
this case, there is no evidence that the veteran submitted a 
claim of service connection for tinnitus within one year of 
service separation.  Again, his original application in June 
1978 for compensation was silent for a claim of tinnitus.  
See Jones, Brannon, both supra.  Thus, an effective date from 
the date of separation from service is not warranted.  

While the veteran did not apply for a hearing loss disability 
at the time he submitted his original application for 
compensation in June 1978, the RO nonetheless granted right 
ear hearing loss based upon its reading of the veterans' 
service medical records.  The July 1974 service entry 
regarding the veteran's complaints of tinnitus were also 
before the RO at the time of the June 1978 determination.  
However, the veteran did not challenge the RO's June 1978 
determination, and did not allege entitlement to service 
connection for tinnitus until 20 years after the July 1978 
determination.  Even now, the veteran has not challenged the 
June 1978 decision, other than asserting that his two 
service-connected disabilities are related, and that the 
effective dates for the grant of both disabilities should 
therefore be the same.  In that regard, the Board must point 
out that the veteran has not challenged, on the basis of 
clear and unmistakable error (CUE), the validity of the July 
1978 rating decision, wherein the RO granted right ear 
hearing loss.  An allegation of CUE is a different avenue by 
which to achieve an earlier effective date for the award.  
See Flash v. Brown, 8 Vet. App. 332 (1995).  As CUE has not 
been alleged with regard to this claim, the Board will not 
address CUE in this decision.  

In view of the foregoing, the Board must find that the 
veteran's original claim of service connection for tinnitus 
was received at the RO on July 21, 1999.  Accordingly, the 
effective date of the grant of service connection for 
tinnitus will be the date of receipt of the claim, July 21, 
1999.  The criteria for an effective date earlier than July 
21, 1999 for the award of service connection for tinnitus 
have not been met.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(2000).  


ORDER

Entitlement to an effective date earlier than July 21, 1999, 
for the award of service connection for tinnitus, is denied.


		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

